DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 6 directed to Group II non-elected without traverse.  Accordingly, claim 6 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 3, line 2, the numeral “2” has been changed to the numeral “1”; and

Non-elected claim 6 has been canceled. 

Drawings
	Drawings filed 9 December 2020 are approved.

Priority
	Concerning applicant’s request for acknowledgment of priority, priority was acknowledged in the office action mailed 21 October 2021. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: GB 162,918 is representative of the closest prior art. GB 162,918 discloses in Fig. 2 a trailing edge comprising a first C-shape composite form 10 that comprises a web and two flanges, the web configured to form a portion of the rear spar of the torsion box and the two flanges extending along a skin chordwise direction of the trailing edge, and a second C-shape 18 composite form comprising a web and two flanges, the web forming an auxiliary spar of the trailing edge and the flanges extending along the skin chordwise direction of the trailing edge. The first C-shape composite form (the channeled web 10) and the second C-shape composite form (the channeled web 18) are configured such that a first auxiliary cell and a second cell are formed; see Fig. 2. However, GB 162,918 fails to teach or suggest having the second cell be an open cell delimited by the web and the two flanges of the second C- shape composite form in combination with the first C-shape composite form comprising a bent part parallel to the web of the first C-shape composite form wherein the bent parts are applied against the web of the second C-shape composite form for forming the auxiliary spar together with the web.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783